DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 6, 2020 has been entered.
Response to Amendment
	This is an office action in response to applicant’s arguments and remarks filed on November 6, 2020. Claims 1 and 3-7 are pending in the application and are being examined herein.
Status of Objections and Rejections
	The objection to the claims has been withdrawn in view of Applicant’s amendment.
	The rejection of claim 7 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn in view of Applicant’s amendment.
	The rejection of claims 4-5 and 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.
	All other rejections are maintained and modified as necessitated by the amendments.
	New grounds of rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are necessitated by the amendments.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “so that the diffusion resistance of the porous reference gas introduction layer around the reference electrode is less than the diffusion resistance of the porous reference gas introduction layer at the entrance portion to limit outflow of the reference gas from around the reference electrode” in lines 21-24 of the claim. It is unclear whether applicant is claiming two layers or limiting portions of a single layer. For the purpose of examination, Examiner interprets the limitation to be at least inclusive of any of the meanings listed previously. Claims 4-7 are rejected as dependent thereon.
Claim 3 recites the limitation “so that the diffusion resistance of the porous reference gas introduction layer around the reference electrode is less than the diffusion resistance of the porous reference gas introduction layer at the entrance portion to limit outflow of the reference gas from around the reference electrode to the entrance portion” in lines 21-24 of the claim. It is unclear whether applicant is claiming two layers or limiting portions of a single layer. For the purpose of examination, Examiner interprets the limitation to be at least inclusive of any of the meanings listed previously.
Claim 7 recites the limitation “a control voltage” in lines 6-7 of the claim. It is unclear whether the limitation “a control voltage” in lines 6-7 is the same as or different from the 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2004/0069630 A1) and further in view of Mase et al. (US 4,655,901 A) and further in view of Murakami et al. (US 2015/0355142 A1), as evidenced by Shibata et al. (US 4,882,033 A) with respect to claim 1.
Regarding claim 1, Tanaka teaches a sensor element (a multilayer gas sensing element 1, Figs. 1A & 2, para. [0127]) comprising:
a laminate having a plurality of laminated oxygen ion conductive solid electrolyte layers and having therein a measurement-object gas flowing portion (oxygen ionic conductive solid electrolyte plates 14 and 16 forming measured gas chambers 11 and 12 into which a measured gas is introduced and flowed, Figs. 1A & 2, para. [0127] & [0131]);
a measurement electrode disposed on an inner peripheral surface of the measurement-object gas flowing portion (an electrode 42 placed into contact with the solid electrolyte plate 14 to face the second measured gas chamber 12, Figs. 1A, 1B, 2, para. [0127] & [0142]);
a measurement-object gas side electrode disposed in a portion of the laminate (an electrode 21 placed into contact with the solid electrolyte plate 16 to face the first measured gas chamber 11, Figs. 1A & 2, para. [0127] & [0140]);

Tanaka teaches a reference gas introduction portion having an entrance portion and a back portion (the reference gas chamber 122 defined by a punched hole 1220 in a back portion and a passage portion 1221 in an entrance portion into which the atmospheric air is introduced, Figs. 1A, 1B, 2, para. [0131], [0136]-[0138]; OR the reference gas chamber 121 defined by a punched hole 1210 in a back portion and a passage portion 1211 in an entrance portion into which the atmosphere air is introduced, Figs. 1A, 1B, 2, para. [0131], [0136]-[0138]). Tanaka fails to teach a porous reference gas introduction layer. However, Mase teaches a sensor element which detects a gas concentration (col. 1, lns. 6-9) like that of Tanaka. Mase teaches a reference electrode 4 exposed to a gap portion 7 into which a reference gas such as air is introduced (Fig. 2, col. 4, lns. 41-47). Mase also teaches that instead of leaving the gap portion 7 hollow, a porous ceramic 7’ such as porous zirconia may be fitted into the gap portion 7 (Fig. 3, col. 4, lns. 48-50 & 60-63). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the reference gas chamber 122 (including the punched hole 1220 in the back portion and the passage portion 1221 in the entrance portion) or the reference gas chamber 121 (including the punched hole 1210 in the back portion and the passage portion 1211 in the entrance portion) of Tanaka to be filled with porous zirconia as taught by Mase because it would improve the mechanical strength of the sensor element (Mase, Fig. 3, col. 4, lns. 57-59).
Modified Tanaka teaches the porous reference gas introduction layer extending from an entrance of the entrance portion toward a back end at the back portion (the porous reference gas 
Modified Tanaka teaches wherein the porous reference gas introduction layer is divided by a partition position defined to be in a range of 50 to 95% of a full length of the porous reference gas introduction layer from the entrance toward the back end at the back portion (Examiner interprets a partition position to be a position in the range of 50 to 95% of the full length of the porous reference gas chamber 122 from the entrance of the entrance portion to the back end at the back portion of the porous reference gas chamber 122 OR a position in the range of 50 to 95% of the full length of the porous reference gas chamber 121 from the entrance of the entrance portion to the back end at the back portion of the porous reference gas chamber 121; the porous reference gas chambers 121 and 122 each have a position in the range of 50 to 95% of the full length of the porous reference gas chambers from the entrance to the back end of the porous reference gas chambers, Figs. 1A & 2; the position between the porous punched hole 1220 of the back portion and the porous passage portion 1221 of the entrance portion appears to be at a 
Modified Tanaka teaches that within the porous reference gas chamber 122, the diffusion resistance Rb of the porous passage portion 1221 (entrance portion) is higher than the diffusion resistance Ra of the porous punched hole 1220 (back portion) (Fig. 2, see rejection supra), OR that within the porous reference gas chamber 121, the diffusion resistance Rb of the porous passage portion 1211 (entrance portion) is higher than the diffusion resistance Ra of the porous punched hole 1210 (back portion) (Fig. 2, see rejection supra). Therefore, Modified Tanaka teaches that the diffusion resistance ratio Ra / Rb is less than 1, but does not specifically teach wherein the diffusion resistance ratio Ra / Rb is not less than 0.020 and not more than 0.519. However, one of ordinary skill in the art would change the dimensions of the porous punched hole 1210 or 1220 to accommodate the electrodes. The dimensions of the reference gas chamber 121 or 122 affect the diffusion resistances and thus the diffusion resistance ratio, as evidenced by Shibata (col. 2, lns. 48-49). Additionally, Murakami teaches a sensor element that detects the concentration of a specific gas in measurement object gas (para. [0048]) like that of Modified Tanaka. Murakami teaches an atmosphere introducing layer 48 that introduces a reference gas to a reference electrode 42 while giving predetermined diffusion resistance to the reference gas (Fig. 1, para. [0054]). Murakami teaches that the diffusion resistance is a result-effective variable. Specifically, Murakami teaches that the diffusion resistance controls the amount of oxygen contained in the reference gas reaching the reference electrode and thus controls the detection accuracy (para. [0054]). Since this particular parameter is recognized as a result-
The limitations “for introducing and flowing a measurement-object gas,” “exposed to the measurement-object gas,” “for introducing a reference gas as a reference for detecting a specific gas concentration of the measurement-object gas,” “allowing the reference gas to flow to the reference electrode,” and “limit outflow of the reference gas from around the reference electrode” are intended use limitations. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Tanaka teaches the measured gas chambers 11 and 12 into which a measured gas is introduced and flowed (Fig. 1A, para. [0127]), so the measured gas chambers are capable of the recitation “for introducing and flowing a measurement-object 
Regarding claim 3, Tanaka teaches a sensor element (a multilayer gas sensing element 1, Figs. 1A & 2, para. [0127]) comprising:
a laminate having a plurality of laminated oxygen ion conductive solid electrolyte layers and having therein a measurement-object gas flowing portion (oxygen ionic conductive solid electrolyte plates 14 and 16 forming measured gas chambers 11 and 12 into which a measured gas is introduced and flowed, Figs. 1A & 2, para. [0127] & [0131]);

a measurement-object gas side electrode disposed in a portion of the laminate (an electrode 21 placed into contact with the solid electrolyte plate 16 to face the first measured gas chamber 11, Figs. 1A & 2, para. [0127] & [0140]);
a reference electrode disposed in the laminate (a reference electrode 41 placed on the solid electrolyte plate 14 to face a reference gas chamber 122, Figs. 1A, 1B, 2, para. [0127] & [0142]; OR a reference electrode 22 brought into contact with the solid electrolyte plate 16 to confront a reference gas chamber 121, Figs. 1A, 1B, 2, para. [0127] & [0140]).
Tanaka teaches a reference gas introduction portion having an entrance portion and a back portion (the reference gas chamber 122 defined by a punched hole 1220 in a back portion and a passage portion 1221 in an entrance portion into which the atmospheric air is introduced, Figs. 1A, 1B, 2, para. [0131], [0136]-[0138]; OR the reference gas chamber 121 defined by a punched hole 1210 in a back portion and a passage portion 1211 in an entrance portion into which the atmosphere air is introduced, Figs. 1A, 1B, 2, para. [0131], [0136]-[0138]). Tanaka fails to teach a porous reference gas introduction layer. However, Mase teaches a sensor element which detects a gas concentration (col. 1, lns. 6-9) like that of Tanaka. Mase teaches a reference electrode 4 exposed to a gap portion 7 into which a reference gas such as air is introduced (Fig. 2, col. 4, lns. 41-47). Mase also teaches that instead of leaving the gap portion 7 hollow, a porous ceramic 7’ such as porous zirconia may be fitted into the gap portion 7 (Fig. 3, col. 4, lns. 48-50 & 60-63). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the reference gas chamber 122 (including the punched hole 1220 in the back 
Modified Tanaka teaches the porous reference gas introduction layer extending from an entrance of the entrance portion toward a back end at the back portion (the porous reference gas chamber 122 extends from an entrance of the passage portion 1221 in the entrance portion toward a back end of the punched hole 1220 in the back portion, Tanaka, Figs. 1A, 1B, 2, para. [0136]-[0138], Mase, Fig. 3, col. 4, lns. 48-50; OR the porous reference gas chamber 121 extends from an entrance of the passage portion 1211 in the entrance portion toward a back end of the punched hole 1210 in the back portion, Tanaka, Figs. 1A, 1B, 2, para. [0136]-[0138], Mase, Fig. 3, col. 4, lns. 48-50) and the reference electrode disposed at the back portion (the reference electrode 41 is disposed in the back portion of the porous reference gas chamber 122 where the porous punched hole 1220 is located, Tanaka, Figs. 1A & 2, para. [0137] & [0142], Mase, Fig. 3, col. 4, lns. 48-50; OR the reference electrode 22 is disposed in the back portion of the porous reference gas chamber 121 where the porous punched hole 1210 is located, Tanaka, Figs. 1A & 2, para. [0137] & [0140], Mase, Fig. 3, col. 4, lns. 48-50).
Modified Tanaka teaches wherein the porous reference gas introduction layer is divided by a partition position defined to be in a range of 50 to 95% of a full length of the porous reference gas introduction layer from the entrance toward the back end at the back portion (Examiner interprets a partition position to be a position in the range of 50 to 95% of the full length of the porous reference gas chamber 122 from the entrance of the entrance portion to the back end at the back portion of the porous reference gas chamber 122 OR a position in the range 
Modified Tanaka teaches that within the porous reference gas chamber 122, the diffusion resistance Rb of the porous passage portion 1221 (entrance portion) is higher than the diffusion resistance Ra of the porous punched hole 1220 (back portion) (Fig. 2, see rejection supra), OR that within the porous reference gas chamber 121, the diffusion resistance Rb of the porous passage portion 1211 (entrance portion) is higher than the diffusion resistance Ra of the porous punched hole 1210 (back portion) (Fig. 2, see rejection supra). Modified Tanaka does not specifically teach wherein the diffusion resistance Ra is not less than 1000 [/cm] and not more than 5500 [/cm] and the diffusion resistance Rb is not less than 5400 [/cm] and not more than 50000 [/cm]. However, one of ordinary skill in the art would change the dimensions of the porous punched hole 1210 or 1220 to accommodate the electrodes. The dimensions of the reference gas chamber 121 or 122 affect the diffusion resistances and thus the diffusion resistance ratio, as evidenced by Shibata (col. 2, lns. 48-49). Additionally, Murakami teaches a sensor element that detects the concentration of a specific gas in measurement object gas (para. 
The limitations “for introducing and flowing a measurement-object gas,” “exposed to the measurement-object gas,” “for introducing a reference gas as a reference for detecting a specific 
Examiner further notes that Modified Tanaka teaches the measured gas chambers 11 and 12 into which a measured gas is introduced and flowed (Fig. 1A, para. [0127]), so the measured gas chambers are capable of the recitation “for introducing and flowing a measurement-object gas.” Modified Tanaka also teaches the electrode 21 placed into contact with the solid electrolyte plate 16 to face the first measured gas chamber 11 (Figs. 1A & 2, para. [0127] & [0140]), so the electrode is capable of the recitation “exposed to the measurement-object gas.” Modified Tanaka also teaches that the porous reference gas chamber 122 or the porous reference gas chamber 121 is an internal chamber into which the atmospheric air is introduced as a reference oxygen concentration gas having a constant oxygen concentration (Fig. 1A, para. [0136]) and that the pair of electrodes 41 and 42 detects a specified gas concentration (Fig. 1 A, para. [0127]), so the porous reference gas chamber is capable of the limitations “for introducing a reference gas as a reference for detecting a specific gas concentration of the measurement-object gas” and “allowing the reference gas to flow to the reference electrode.” Modified Tanaka also teaches that the diffusion resistance of the porous reference gas chamber 122 around the reference electrode 41 is less than the diffusion resistance of the porous reference gas chamber 122 at the 
Regarding claim 4, Modified Tanaka teaches wherein the porous reference gas introduction layer is a layer formed of a porous material having a predetermined thickness (the porous reference gas chamber 122 or the porous reference gas chamber 121 is filled with porous zirconia, Tanaka, Figs. 1A & 2, para. [0136], Mase, Fig. 3, col. 4, lns. 48-50 & 60-63; Examiner notes that the porous reference gas chamber 122 or the porous reference gas chamber 121 has a thickness; Examiner notes that “thickness” has not been defined by the claim, so a “thickness” could be in any direction), and is formed such that its width increases from the entrance toward the back portion (the porous punched hole 1220 of the porous reference gas chamber 122 is wider than the porous passage portion 1221 of the porous reference gas chamber 122, Fig. 2; thus, the width of the porous reference gas chamber 122 increases from the entrance of the porous passage portion 1221 toward the back portion where the porous punched hole 1220 is located, Fig. 2; OR the porous punched hole 1210 of the porous reference gas chamber 121 is wider than the porous passage portion 1211 of the porous reference gas chamber 121, Fig. 2; thus, the width of the porous reference gas chamber 121 increases from the entrance of the porous passage portion 1211 toward the back portion where the porous punched hole 1210 is located, Fig. 2; Examiner notes that “width” has not been defined by the claim, so a “width” could be in any direction).
Regarding claim 5, Modified Tanaka teaches wherein both of the back portion and the entrance portion are rectangular in a plan view and a width of a rectangle of the back portion is larger than a width of a rectangle of the entrance portion (both of the porous punched hole 1220 and the porous passage portion 1221 are rectangular, Fig. 2; the width of the rectangle of the porous punched hole 1220 is larger than the width of the rectangle of the porous passage portion 1221, Fig. 2; OR both of the porous punched hole 1210 and the porous passage portion 1211 are rectangular, Fig. 2; the width of the rectangle of the porous punched hole 1210 is larger than the width of the rectangle of the porous passage portion 1211, Fig. 2; Examiner notes that “plan view” has not been defined by the claim, so a “plan view” could be in any direction; Examiner notes that “width” has not been defined by the claim, so a “width” could be in any direction).
Regarding claim 6, Modified Tanaka teaches a gas sensor comprising the sensor element according to Claim 1 (the gas sensing element 1 is incorporated into a gas sensor, Fig. 1A, para. [0217]; see rejection of claim 1 supra).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2004/0069630 A1) and further in view of Mase et al. (US 4,655,901 A) and further in view of Murakami et al. (US 2015/0355142 A1), as evidenced by Shibata et al. (US 4,882,033 A) with respect to claim 1, as applied to claim 6 above, and further in view of Sekiya et al. (US 2015/0276659 A1) (provided in Applicant’s IDS filed on March 28, 2018).
Regarding claim 7, Modified Tanaka teaches the reference electrode 41 and the measurement electrode 42 made to detect the specified gas concentration in the interior of the second measured gas chamber 12 on the basis of an oxygen ionic current occurring between the pair of electrodes 41 and 42 (Figs. 1A, 1B, 2, para. [0127]), and teaches the measurement-object gas side electrode 21 (Figs. 1A & 2, para. [0140]). Modified Tanaka also teaches a sensor circuit 
Modified Tanaka teaches the measurement-object gas side electrode 21 and the reference electrode 41 (Figs. 1A, 1B, 2, para. [0127]). Modified Tanaka also teaches the circuitry as modified by Sekiya (see modification supra). Modified Tanaka fails to teach a reference gas regulation pump cell including a power supply. However, Sekiya teaches a reference gas regulation pump cell 90 including a power supply 92 that applies a voltage Vp3 between the reference electrode 42 and the measurement-object gas side electrode 23 to pump in oxygen to an ambient space of the reference electrode 42 (Fig. 2, para. [0060] & [0075]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the 
The limitations “generating a control voltage to maintain a voltage between the measurement electrode and the reference electrode at a constant value,” “applies a control voltage between the reference electrode and the measurement-object gas side electrode to pump in oxygen to around the reference electrode,” “detect a value of a pump current,” and “the specific gas concentration in the measurement-object gas is calculated based on the value of the pump current” are functional limitations. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Tanaka teaches that the circuitry includes the variable power supply 46 that generates a voltage Vp2 to maintain constant a control voltage V2 between the measurement electrode and the reference electrode (Sekiya, Fig. 2, para. [0055], [0057]-[0058], [0075], see modification supra), so the variable power supply is capable of the recitation “generating a control voltage to maintain a voltage between the measurement electrode and the reference electrode at a constant value.” Modified Tanaka also teaches that the circuitry 
Response to Arguments
Applicant's arguments filed November 6, 2020 have been fully considered but they are not persuasive.
In the arguments presented on pages 8-9 of the amendment, Applicant argues that the combination of Tanaka and Mase does not teach the main object of the invention which is to limit outflow of the reference gas from around the reference electrode to the entrance portion of the porous reference gas introduction layer, in order to have the oxygen stay around the reference electrode and keep the oxygen concentration around the reference electrode constant. Applicant asserts that Tanaka provides no disclosure of a difference in diffusion resistance Rb of the entrance portion that is higher than a diffusion resistance Ra of the back portion because the gas introduction chambers are hollow. Applicant asserts that Mase shows there is not any difference in diffusion resistance of the entrance portion as compared with the diffusion resistance of the 
Examiner respectfully disagrees. In response to applicant's argument that the combination of Tanaka and Mase does not teach limiting outflow of the reference gas from around the reference electrode to the entrance portion of the porous reference gas introduction layer in order to have the oxygen stay around the reference electrode and keep the oxygen concentration around the reference electrode constant, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Since Modified Tanaka teaches the structural limitations of the claims as mapped out supra, then Modified Tanaka is capable of limiting outflow of the reference gas from around the reference electrode to the entrance portion of the porous reference gas introduction layer in order to have the oxygen stay around the reference electrode and keep the oxygen concentration around the reference electrode constant. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Tanaka is modified in view of Mase to teach the porous reference gas chambers as recited supra. Modified Tanaka teaches that 
In the arguments presented on pages 9-10 of the amendment, Applicant argues that Modified Tanaka (the combination of Tanaka, Mase, and Murakami) does not teach a diffusion resistance ratio in the same manner as claimed. Applicant asserts that Modified Tanaka is alleged to teach that the diffusion resistance Rb of the porous passage portion is higher than the diffusion resistance Ra of the porous punched hole such that the diffusion resistance ratio Ra / Rb is less than 1.
Examiner respectfully disagrees. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Modified Tanaka teaches that the diffusion resistance Rb of the porous passage 
In the arguments presented on pages 10-11 of the amendment, Applicant argues that it is significant to maintain the diffusion resistance ratio Ra / Rb within the claimed range of claim 1 or to provide the different diffusion resistances Ra and Rb according to the ranges set forth in claim 3. Applicant asserts that this assertion is supported by Table 1 and para. [0093] of the instant US PGPub. Applicant asserts that Modified Tanaka and Murakami do not disclose or suggest the variables of diffusion resistances Ra and Rb in the manner claimed in claims 1 and 3, so it would not have been obvious to one having ordinary skill in the art to modify the diffusion resistance ratio Ra / Rb or to modify the diffusion resistance ranges of Ra and Rb as a result of routine experimentation to arrive at the claimed ranges of claims 1 and 3. Applicant asserts that 
Examiner respectfully disagrees. Applicant has not established criticality of the claimed ranges in claims 1 and 3. Table 1 in the instant specification only shows two results outside of the claimed diffusion resistance ratio range, does not show a diffusion resistance Ra of less than 1000/cm, and only shows one result higher than a diffusion resistance Rb of 50000/cm. To establish unexpected results over a claimed range, applicant should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). In Table 1, the difference between an A and B evaluation could be a matter of seconds (for example, 20 minutes and 1 second for an A evaluation, versus 19 minutes and 59 seconds for a B evaluation), which does not prove that the diffusion resistance values and ratios of the A evaluation achieve unexpected results. Also, both A and B evaluations have at least a high detection accuracy (para. [0092] of instant US PGPub), and both A and B evaluations suppress a decrease in the detection accuracy (para. [0093] of instant US PGPub). The burden is on applicant to establish that results are unexpected and significant. See MPEP § 716.02. Applicant has not shown that the claimed ranges produce unexpected results. Further, Modified Tanaka teaches that the diffusion resistance ratio Ra / Rb is less than 1, so Modified Tanaka teaches not to use diffusion resistance values that would have a C evaluation, and therefore teaches diffusion resistance values having an evaluation of A or B according to Applicant’s disclosure (Table 1). Even though the prior art of record does not In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As stated in the rejection supra, Murakami teaches that the diffusion resistance of a porous reference gas introducing layer is a result-effective variable because the diffusion resistance controls the amount of oxygen contained in the reference gas reaching the reference electrode and thus controls the detection accuracy (para. [0054]). Additionally, one of ordinary skill in the art would change the dimensions of the porous punched hole 1210 or 1220 of Modified Tanaka to accommodate the electrodes, which would also affect the diffusion resistances and thus the diffusion resistance ratio, as evidenced by Shibata (col. 2, lns. 48-49). Therefore, the prior art of record teaches that the diffusion resistances Ra and Rb are result-effective variables.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232.  The examiner can normally be reached on Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.T./            Examiner, Art Unit 1794   

/MARIS R KESSEL/            Primary Examiner, Art Unit 1795